TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00350-CV



                              Floyd Pleasant Tarvin IV, Appellant

                                                  v.

                        Texas Department of Criminal Justice, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-09-002351, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On September 30, 2010, the trial court signed an order dismissing appellant’s case,

among many others, for want of prosecution. However, appellant did not file his notice of appeal

until June 23, 2011. Although appellant has informed us that he had filed a motion to retain the

cause before the dismissal order was signed and that he filed a motion to reinstate the cause after its

dismissal, because the notice of appeal was filed outside the possible deadlines for appeal, see Tex.

R. App. P. 26.1, we cannot exercise jurisdiction over the cause, see Texas Emp’rs Ins. Ass’n v.

Martin, 347 S.W.2d 916, 917 (Tex. 1961) (because appeal was not perfected within thirty days of

judgment, court of appeals “did not acquire jurisdiction”). We therefore must dismiss the appeal for

want of jurisdiction. Tex. R. App. P. 42.3(a).
                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 30, 2011




                                               2